DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Responsive to communications filed on October 9, 2020, amendments to the claims have been acknowledged. Claim 7 is cancelled by applicant and is no longer part of prosecution at this time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al., (US 20180269441), further in view of Schaefer et al., (US 20140113171). 
Regarding claims 1 and 2, Yum discloses a battery pack 14 having a plurality of battery arrays 18, the battery arrays include a plurality of battery cells 70 , plates 78, brackets 86 and a base 90 ([0032]/[0042]). The plates are positioned along opposing axial ends of the battery array, one bracket 86 is disposed on each lateral side of the battery array 18, the bracket 86 holds the battery cells 70 relative to the base 90 ([0044]/[0047]).  Examiner notes the bracket 86 reads on the claimed side frames.  Examiner notes the base 90 reads on the claimed holding panel, see also fig. 3 the base 90 holds the bottom of the battery array 18 and extends in a longitudinal direction that is parallel to the width direction of the vehicle. Yum further discloses the plates 78 each include retention flanges 112 [0052], see figure 6 below, the flanges 112 are fixed to the brackets 86 (side frames). Examiner notes the plates 78 reads on the claimed mounting brackets and the flanges read on the claimed mounting part, see also figure 3, the plates 78 coupled to the 
Yum further discloses, see annotated figure 6 below, a wall portion is provided to face the one end surface of the battery array and connects the mounting part (flanges 112) with the side frames (bracket 86).  Yum further discloses, (see figure 4 below), the brackets 86 include  a recess 110 at each of its axial ends [0051]. Examiner notes that the recess 110 reads on the claimed gap provided between the wall portion  and the side frame (brackets 86).  Yum further discloses mechanical fasteners 106 that extends through the bracket 86, base 90 and the tray 64 to secure the brackets 86 relative to the base 90 and the tray 64 in an installed position [0047]. Examiner notes that the fasteners 106 reads on the claimed coupling portion.  Yum further discloses, see annotated figure 6 below, the wall portion has a hollow sectional shape with a hallow portion. 
Yum does not disclose an elastic member disposed between an inner surface of at least one of the pair of mounting brackets and at least one end surface of the both end surfaces of the battery module. Schaefer,in analogus art,  discloses a battery having a cell assembly Z comprising a plurality of individual cells (Schaefer: [0083]). Two damping elements are arranged on the cell housing side wall, the damping element are designed with elastically resilient properties (Schaefer: [0066]). The damping elements also absorbs vibrations whereby the individual cells are to a large extent mechanically decoupled from one another. The damping elements have a good conducting properties (Schaefer: [0091]). The damping elements are affixed to the flat sides of the cell as elastic means, the damping element serves on elastically supporting the cell relative to a battery housing frame elements and are suited to equalizing 
In an effort to securely fix the battery array it would have been obvious to one having ordinary skill in the art to add the damping element (elastic member) of Schaefer between an inner surface of at least one of the pair of plates 78 (mounting brackets) of Yum and at least one end surface of the both end surfaces of the battery array 18, in order to cushion the battery array from impacts.  Therefore modified Yum discloses a damping element (elastic member) disposed between an inner surface of at least one of the pair of plates 78 (mounting brackets) and at least one end surface of the both end surfaces of the battery array.  (CLAIMS 1 and  2)

    PNG
    media_image1.png
    369
    600
    media_image1.png
    Greyscale


                                            Yum et al., Figure 3 

    PNG
    media_image2.png
    394
    601
    media_image2.png
    Greyscale

                                          Yum et al., Figure 4 

    PNG
    media_image3.png
    295
    647
    media_image3.png
    Greyscale

                                                  Yum et al., annotated Figure 6 
Regarding claims 5, 6 and 8, modified Yum discloses all of the limitations as set for the above in claim 1. Modified Yum further discloses in figure 3 the base 90 (holding panel) includes a rectangular bottom panel having both side edges, and the standing edges standing upright at the side edges of the bottom panel along the side edges, and the bottom part of the battery array 18, including the individual battery cells 70 is held by being sandwiched between the side edge portions of the base 90 (holding panel) (see annotated figure 3 below).  Modified Yum further discloses the base 90 (holding panel) has a hallow sectional shape (see annotated figure 3 below, the battery array is fitted on the base 90, and is sandwiched between therefore the base 90 has a hollow sectional shape for receiving the battery array).  (CLAIMS 5, 6 and 8)

    PNG
    media_image4.png
    375
    602
    media_image4.png
    Greyscale

                       Yum et al., annotated figure 3 
Claims 3 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over  Yum et al., (US 20180269441 provided on the IDS August 14,2020), further in view of  Schaefer et al., (US 20140113171),  as applied to claim 1  above, and further in view of Yong et al., (KR100709262 using Korean Patent Application English translation for citations).
Regarding claims 3 and 4, modified Yum discloses all of the limitations as set forth above in claim 1.  Modified Yum does not teach an elastic insertion material interested between the elastic member and the at least one end surface of the battery module. Yong teaches battery module comprises the multiple unit batteries arranged with lamination, the end plate which is installed at the outermost of unit batteries and supports unit batteries, and the elastic member contacting to at least one side plate and supports the end plate (Yong: [0019]). Yong further teaches an elastic member (elastic member 37) disposed between an inner surface of at least one of the pair of mounting brackets (end plate 36) and at least one end surface of the both end surfaces of the battery module (see figures 1and 2 below elastic member 37 comprises the compressed spring (Yong:[0021]), one end of the elastic member 37 is made of the compress spring contacts to the inner wall of the housing (20) and the other end contacts to the outer side surface of the end plate (36) and the end plate (36) is pressurized towards the unit battery (11) 
 It would have been obvious to one having ordinary skill in the art to add the elastic member 37 ( elastic insertion member)  of Yong between the plates 78 of modified Yum  between the damping element (elastic member) of modified Yum , in order to avoid deformation of the plate by reducing the force acting on the plate. Therefore modified Yum further discloses the elastic insertion member (elastic member 37) inserted between the elastic member (damping element) and the at least one end surface of the battery array. (CLAIMS 3 and 4)  

    PNG
    media_image5.png
    519
    652
    media_image5.png
    Greyscale

                                Yong et al., Figure 1 


    PNG
    media_image6.png
    458
    670
    media_image6.png
    Greyscale

                               Yong et al., Figure 2
Response to Arguments
Applicant’s arguments, see pages 5-10 , filed on October 9, 2020, with respect to the rejections of claims 1, 2, 5-8 under 35 U.S.C § 102 and claims 1-4 under 35 U.S.C. § are moot due to the amendments to the claims. Therefore, the rejections have been withdrawn.  A new grounds of rejection is included herein.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722